179 S.E.2d 410 (1971)
278 N.C. 168
STATE of North Carolina
v.
Dee D. ATKINSON.
No. 2.
Supreme Court of North Carolina.
March 10, 1971.
*413 Robert A. Spence, Smithfield, for defendant appellant.
Robert Morgan, Atty. Gen., Andrew A. Vanore, Jr., Asst. Atty. Gen., and Charles A. Lloyd, Staff Atty., Raleigh, for the State.
HUSKINS, Justice:
Appellant first contends that the trial court erred in allowing the State to successfully challenge for cause certain prospective jurors because of their stated views on capital punishment.
The law with regard to this issue is well established. "[A] sentence of death cannot be carried out if the jury that imposed or recommended it was chosen by excluding veniremen for cause simply because they voiced general objections to the death penalty or expressed conscientious or religious scruples against its infliction." Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968). See State v. Spence, 274 N.C. 536, 164 S.E.2d 593 (1968). On the other hand, as the United States Supreme Court said in Witherspoon, footnote 21: "The most that can be demanded of a venireman in this regard is that he be willing to consider all of the penalties provided by state law, and that he not be irrevocably committed, before the trial has begun, to vote against the penalty of death regardless of the facts and circumstances that might emerge in the course of the proceedings. If the voir dire testimony in a given case indicates that veniremen were excluded on any broader basis than this, the death sentence cannot be carried out. * * *" Accord, Boulden v. Holman, 394 U.S. 478, 89 S. Ct. 1138, 22 L. Ed. 2d 433 (1969).
On the record before us seven jurors were excused for cause because of their objections to the death penalty, and one challenge by the State based on such objection was disallowed. In each instance where the challenge was sustained the prospective juror testified on voir dire in substance that there were no circumstances under which he or she could conscientiously return a verdict which would result in a death penalty. A fair appraisal of the statements of each venireman successfully challenged points unerringly to the conclusion that he or she was irrevocably committed before the trial began to vote *414 against the death penalty regardless of the facts and circumstances which might be revealed by the evidence. Such irrevocable commitment is valid cause for challenge in accord with both the letter and the spirit of Witherspoon. This assignment of error is accordingly overruled.
Appellant next contends that the trial court erred in departing from the customary procedure for the selection of jurors in a capital case by requiring that a panel of twelve be passed on by the State before any jurors were tendered to the defense. Such procedure was recently considered and approved by this Court in State v. Perry, 277 N.C. 174, 176 S.E.2d 729 (1970). There, Justice Higgins, for the Court, wrote: "Each defendant is entitled to full opportunity to face the prospective jurors, make diligent inquiry into their fitness to serve, and to exercise his right to challenge those who are objectionable to him. The actual conduct of the trial must be left largely to the sound discretion of the trial judge so long as the defendant's rights are scrupulously afforded him." The procedure followed here meets this standard. See Braswell, Voir DireUse and Abuse, 7 Wake Forest Law Review 49 (1970) for an informative discussion on voir dire examination of jurors and witnesses. This assignment of error is without merit.
For his third assignment defendant contends that the trial court erred in admitting into evidence his purported confession as related by Officer Emerson and corroborated by Officer Crocker.
When the testimony of Emerson was challenged at the trial a voir dire examination was conducted in the absence of the jury following which the trial judge found that defendant had been warned of his constitutional rights as outlined in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), and was thoroughly aware of them at all times when interrogation took place. The judge concluded that defendant freely, voluntarily and understandingly waived his right to remain silent and his right to have counsel present during interrogation. Officer Emerson's testimony of the confession was accordingly admitted and thereafter the testimony of Officer Crocker, who was not examined on the voir dire, was admitted over objection without a further voir dire.
All the evidence on the voir dire is to the effect that the defendant, while subject to custodial interrogation, was fully warned of his rights each time he was questioned. He appeared to be coherent and to understand the proceedings. Indeed, there is no suggestion in the record of any coercion whatsoever. Defendant did not take the stand during the voir dire and offered no evidence from any source to rebut the testimony of the officers that the confession was completely voluntary and was knowingly and understandingly made. The record shows, therefore, that the State carried its burden of proof and demonstrated with undisputed evidence that defendant's confession was freely and voluntarily obtained. See State v. Thorpe, 274 N.C. 457, 164 S.E.2d 171 (1968). The findings of the judge are supported by all the evidence adduced on the voir dire, and those findings will not be disturbed. State v. Gray, 268 N.C. 69, 150 S.E.2d 1 (1966).
The testimony of Officer Crocker, who was present while defendant was questioned by Emerson, is corroborative of Emerson's testimony and therefore admissible. Stansbury, N.C. Evidence (2d Ed., 1963), § 50. No second voir dire on the voluntariness of defendant's confession was required for admission of Crocker's testimony.
Defendant contends various exhibits of the State, admitted over objection, were inflammatory and prejudicial. Included among the exhibits were clothes worn by the victim, the bloody washcloth, photographs of the victim in the morgue, and the map drawn by defendant to guide the officers to the place where the body *415 was buried. Authentication of the items admitted into evidence is not questioned.
Garments worn by the victim of a rape and murder showing the location of a wound upon the person of the deceased, or which otherwise corroborate the State's theory of the case, are competent. State v. Speller, 230 N.C. 345, 53 S.E.2d 294 (1949); State v. Fleming, 202 N.C. 512, 163 S.E. 453 (1932). When relevant, articles of clothing identified as worn by the victim at the time the crime was committed are always competent evidence, and their admission has been approved in many decisions of this Court. State v. Rogers, 275 N.C. 411, 168 S.E.2d 345 (1969); State v. Peele, 274 N.C. 106, 161 S.E.2d 568 (1968). See Stansbury, N.C. Evidence (2d Ed., 1963), § 118.
Photographs are admissible in this State to illustrate the testimony of a witness. State v. Gardner, 228 N.C. 567, 46 S.E.2d 824 (1948); State v. Hatcher, 277 N.C. 380, 177 S.E.2d 892 (1970). See generally, Stansbury, supra, § 34. Here, the jury was properly instructed to consider the photographs in question for illustrative purposes only. Their admission was not error. State v. Norris, 242 N.C. 47, 86 S.E.2d 916 (1955); State v. Perry, 212 N.C. 533, 193 S.E. 727 (1937).
That a photograph might inflame the passions of the jurors does not render it inadmissible. "The fact that a photograph depicts a horrible, gruesome and revolting scene, indicating a vicious, calculated act of cruelty, malice or lust, does not render the photograph incompetent in evidence, when properly authenticated as a correct portrayal of conditions observed by and related by the witness who uses the photograph to illustrate his testimony." State v. Atkinson, 275 N.C. 288, 167 S.E.2d 241 (1969). Accord, State v. Porth, 269 N.C. 329, 153 S.E.2d 10 (1967). Furthermore, the fact that photographs are in color does not affect their admissibility. State v. Hill, 272 N.C. 439, 158 S.E.2d 329 (1968). Thus the color photographs depicting the condition of the child's body when examined by Dr. Pate were competent for the purpose of illustrating the doctor's testimony.
The officers testified that defendant drew the map to which defendant objects and that they followed it to the scene where defendant had buried the victim's body. Obviously, the map was admissible to illustrate their testimony. Stansbury, supra, § 34.
The washcloth was properly admitted in evidence over defendant's objection. Decisions of this Court establish the rule that objects which have a relevant connection with the case are admissible in evidence in both civil and criminal trials. State v. Mordecai, 68 N.C. 207 (1873); State v. Wall, 205 N.C. 659, 172 S.E. 216 (1934); State v. Harris, 222 N.C. 157, 22 S.E.2d 229 (1942); Stansbury, supra, § 118.
Appellant's fifth assignment of error concerns the testimony of the Pathologist, Dr. Pate, who examined the victim at the morgue and testified at the trial with respect to the condition of Kathy Carr's body. Appellant contends the doctor was allowed to testify regarding the very question the jury was required to answer, i. e., whether the victim had been raped, citing State v. Hightower, 187 N.C. 300, 121 S.E. 616 (1924). There is no factual basis for this contention. The record shows that the pathologist testified only that the victim had been penetrated and that the injuries could have been caused by a male organ. He did not testify that the defendant or anyone else raped Kathy Carr, a subject on which he obviously had no information. His testimony was properly admitted. State v. Mays, 225 N.C. 486, 35 S.E.2d 494 (1945); State v. Perry, 250 N.C. 119, 108 S.E.2d 447 (1959); Stansbury, supra, § 135; State v. Atkinson, supra.
In several instances during the trial witnesses alluded to the fact that the victim was dead. The solicitor argued as much to the jury. Here, with defendant *416 on trial for rape and not for murder, the contention is made that any allusion, in either the evidence or the argument, to the fact that Kathy Carr was murdered is reversible error.
The general rule in this State is that all evidence of the commission of other offenses must be excluded in the prosecution for a particular crime. State v. Vinson, 63 N.C. 335 (1869); State v. Beam, 179 N.C. 768, 103 S.E. 370 (1920); State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954); Stansbury, supra, § 91. To this general rule, however, there are several exceptions, and they are fully set out by Justice Ervin in State v. McClain, supra. The exception pertinent here provides that evidence of another offense is competent and admissible "when the two crimes are parts of the same transaction, and by reason thereof are so connected in point of time or circumstance that one cannot be fully shown without proving the other." State v. McClain, supra. Such is the case here. While the State introduced no direct evidence of the murder, mention of it inevitably occurred during the trial. It is obvious from the record that the jury was well aware that the victim of the rape was also killed in the same transaction. Even so, this was not error. It was unavoidable because the crimes were so closely interrelated. But for the fact that the rape and the murder occurred in different counties defendant would likely have been tried for both crimes at the same time before a single jury. This assignment of error is overruled.
After having outlined the factual findings upon which it would be the duty of the jury to return a verdict of guilty as charged in the bill of indictment, and after having informed the jury of its unbridled discretionary right to recommend life imprisonment if it found defendant guilty, the judge used the following language in his charge: "If you find him guilty of rape as charged in the bill of indictment and say no more; that is to say, if you do not recommend that his punishment shall be imprisonment for life it will become the duty of this court, and you may rest assured that the court will comply with its duty and sentence him to die." Defendant excepts to the quoted portion of the charge and assigns it as error, contending that it amount to an expression of opinion on the evidence in violation of G.S. § 1-180.
It is the duty of the trial judge at all times to be absolutely impartial. Nowell v. Neal, 249 N.C. 516, 107 S.E.2d 107 (1959). G.S. § 1-180 forbids the judge to intimate his opinion in any form whatever, and it is the intent of the law to insure every litigant a fair and impartial trial before the jury. State v. Owenby, 226 N.C. 521, 39 S.E.2d 378 (1946). Any opinion or intimation of the judge at any time during the trial which prejudices a litigant in the eyes of the jury is reversible error. State v. Douglas, 268 N.C. 267, 150 S.E.2d 412 (1966). The judge must abstain from conduct or language which tends to prejudice the accused or his cause with the jury. State v. Carter, 233 N.C. 581, 65 S.E.2d 9 (1951).
Applying these principles to the quoted portion of the charge, we hold that the language assigned for error is insufficient to constitute an expression of opinion. Rather, the language pointedly brings to the attention of the jury that, absent its recommendation of life imprisonment, the court will pronounce a sentence of death, a duty required of him by law. The jury was thus apprised of the importance of its task and of the punishment to result from its verdict. In our view the language used was more apt to invite a recommendation of life imprisonment than to even remotely suggest its omission. When the charge is considered as a whole, as we are required to do, it is free of prejudicial error.
Finally, appellant contends that the sentence of death in this case is cruel and unusual punishment prohibited by the Eighth Amendment to the Constitution of the United States.
*417 Article I, Section 14, of the Constitution of North Carolina and the Eighth Amendment to the Federal Constitution, now applicable to the states, Robinson v. California, 370 U.S. 660, 82 S. Ct. 1417, 8 L. Ed. 2d 758 (1962), prohibit cruel and unusual punishments. When the punishment imposed, however, does not exceed the limits fixed by statute it cannot be classified as cruel and unusual in a constitution-absense, unless the punishment provisions of the statute itself are unconstitutional. State v. Davis, 267 N.C. 126, 147 S.E.2d 570 (1966); State v. Bruce, 268 N.C. 174, 150 S.E.2d 216 (1966); State v. Greer, 270 N.C. 143, 153 S.E.2d 849 (1967); State v. Robinson, 271 N.C. 448, 156 S.E.2d 854 (1967).
G.S. § 14-21 provides that the punishment for rape is death unless the jury at the time of rendering its verdict recommends life imprisonment. Here, no recommendation was made and defendant was sentenced to death. The death penalty is not prohibited as cruel and unusual in the constitutional sense, and its imposition upon conviction of the crime of rape is not unconstitutional per se. State v. Yoes and Hale v. State, 271 N.C. 616, 157 S.E.2d 386 (1967); State v. Rogers, 275 N.C. 411, 168 S.E.2d 345 (1969). See State v. Barber, 278 N.C. 268, 179 S.E.2d 404 (1971), decided this date, in which Justice Moore discusses the pertinent authorities and reaffirms this Court's judicial determination that the death penalty is not constitutionally prohibited.
Appellant relies on Ralph v. Warden, 438 F.2d 786 (4th Cir., 1970), a recent Maryland case in which the Fourth Circuit Court of Appeals held that imposition of the death penalty for rape where the victim's life is neither taken nor endangered violates the Eighth Amendment prohibition against cruel and unusual punishments. It suffices to say that the facts in that case are distinguishable, the logic employed is not persuasive, and the decision is not binding on this Court. State v. Barnes, 264 N.C. 517, 142 S.E.2d 344 (1965); 20 Am.Jur.2d, Courts, § 230; Annot., 147 A. L.R. 857 (1943).
Our law prescribes the penalty of death for the crime of rape unless the jury recommends otherwise. The enormity of the act committed upon a four-year-old child, attended by her screams and struggles, understandably accounts for the absence of a recommendation by the jury. While the wisdom of capital punishment in such cases is not for courts to consider, we have heretofore judicially determined and upheld its constitutional validity in numerous cases. State v. Atkinson, 275 N.C. 288, 167 S.E.2d 241 (1969); State v. Spence, 274 N.C. 536, 164 S.E.2d 593 (1968); State v. Peele, 274 N.C. 106, 161 S.E.2d 568 (1968). A careful review of the record reveals no errors of law.
No error.
SHARP, Justice (dissenting):
Had defendant been convicted in a trial free from prejudicial error my vote would be to vacate the sentence of death and to remand the case to the Superior Court for the imposition of a life sentence for the reasons stated in the dissenting opinion of Chief Justice Bobbitt in State v. Atkinson, 275 N.C. 288, 323-328, 167 S.E.2d 241, 262-265. See also the dissenting opinions in State v. Hill, 276 N.C. 1, 170 S.E.2d 885; State v. Ruth, 276 N.C. 36, 170 S.E.2d 897; State v. Roseboro, 276 N.C. 185, 171 S.E.2d 886; State v. Sanders, 276 N.C. 598, 174 S.E.2d 487. However, it is my conviction that the judge committed prejudicial error entitling defendant to a new trial when he charged the jury as follows:
"If you find him guilty of rape as charged in the bill of indictment and say no more; that is to say, if you do not recommend that his punishment shall be imprisonment for life, it will become the duty of this court, AND YOU MAY REST ASSURED THAT THE COURT WILL COMPLY WITH ITS DUTY AND SENTENCE HIM TO DIE."
*418 I find astonishing the statement in the majority opinion that the foregoing language "was more apt to invite a recommendation of life imprisonment than to even remotely suggest its omission." It is inconceivable to me that the jury could have interpreted the gratuitous statement by the able and forceful trial judge to mean anything except that he believed defendant had committed a crime so dastardly that death was the only commensurate punishment.
Jurors know that a judge is bound by the law. They assume he will apply it to the best of his knowledge and expect no guaranty from him that he will do so. Judge Bailey's specific assertion, that if the jury's verdict so required they could "rest assured" the court would comply with its duty and sentence defendant to die, suggests that the jurors should likewise perform their duty with respect to the death penalty.
Our law, G.S. § 1-180, forbids a judge, at any time during a trial, to intimate an opinion as to the guilt or innocence of a defendant whether the crime for which he is being tried to be a misdemeanor or a capital felony. This Court has always been quick to award a new trial in any case in which the judge has transgressed this statute, no matter how inadvertently he may have done so. State v. Hopson, 265 N.C. 341, 144 S.E.2d 32; State v. Tessnear, 265 N.C. 319, 144 S.E.2d 43; State v. Pugh, 250 N.C. 278, 108 S.E.2d 649; State v. Oakes, 249 N.C. 282, 106 S.E.2d 206. "The books disclose the fact that able and upright judges have sometimes overstepped the limit fixed by the law; but, as often as it has been done, this court has enforced the injunction of the statute and restored the injured party to the fair and equal opportunity before the jury which had been lost by reason of the transgression, however innocent it may have been, and we must do as our predecessors have done in like cases." Withers v. Lane, 144 N.C. 184, 190, 56 S.E. 855, 857.
When, as here, an accused has been convicted of a crime for which the punishment is either life or death, the decision is in the "unbridled discretion" of the jury. State v. McMillan, 233 N.C. 630, 65 S.E.2d 212. In such a case the defendant is entitled to "the cold neutrality of the impartial judge" not only upon the issue of his guilt but also upon the question of his punishment. The jury's discretion may not be influenced by any intimation from the judge.
In this case the solicitor inquired of each of the forty prospective jurors whether he had such moral or religious scruples against the death penalty that he could not return a verdict which would require the imposition of the death penalty even though he was convinced beyond a reasonable doubt that the defendant was guilty as charged. Each juror who gave an affirmative answer to this question was successfully challenged by the State. The State's evidence tended to show that defendant was guilty of raping his four-year-old stepdaughter. It revealed a horrible and incomprehensible crime. Defendant offered no evidence. As a practical matter the only question for the jury was whether defendant should suffer death or life imprisonment for his crime. In such a situation it was incumbent upon the judge "at all times be on the alert, lest, in an unguarded moment, something be incautiously said or done to shake the wavering balance which, as minister of justice, he is supposed, figuratively speaking, to hold in his hands." Withers v. Lane, supra, 144 N.C. at 192, 56 S.E. at 857.
Judge Bailey's reaction to the crime for which defendant now stands convicted is understandable. Notwithstanding, the law has strictly enjoined the judge from imparting to the jury any knowledge of his own opinion of the case. In speaking to trial judges in 1822, almost one hundred and fifty years ago, Chief Justice Taylor said, "I am not unaware of the difficulty of concealing all indications of the conviction wrought on the mind by evidence *419 throughout a long and complicated cause; but the law has spoken and we have only to obey." Reel v. Reel, 9 N.C. 63, 92.
For the reasons stated I vote for a new trial.
BOBBITT, C. J., joint in this dissenting opinion.